 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
       SHAWN ANDERSON,                                Case No. 1:14-cv-01380-AWI-JDP
11
                     Plaintiff,                       ORDER DENYING MOTION FOR
12                                                    APPOINTMENT OF MEDICAL EXPERT
             v.
13                                                    ECF No. 68
       CHRIS KRPAN, et al.,
14
                     Defendants.
15

16

17         Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. ECF No. 16. This action now proceeds on the first amended complaint,

19   filed on February 2, 2015, against defendants Chris Krpan and Michael Forster, physicians who

20   treated plaintiff. Id.; ECF No. 30. Plaintiff alleges deliberate indifference to his serious medical

21   needs in violation of the Eighth Amendment. ECF No. 16 at 9.

22          On May 11, 2018, plaintiff moved for the appointment of an independent medical expert.

23   ECF No. 58. Plaintiff asserts that this appointment is “necessary to establish the required

24   standard of care and to show that defendants deviated from it.” ECF No. 68 at 1. Defendant

25   Forster did not oppose the motion, but defendant Krpan filed an opposition on May 21, 2018,

26   ECF No. 69. The motion was submitted on the record without oral argument under Local Rule

27

28
                                                        1
 1   230(l) and is now before the court. For the reasons discussed below, plaintiff’s motion will be

 2   denied.

 3             Federal Rule of Evidence 706 allows a district court to appoint an expert on either its own

 4   motion or the motion of a party. Fed. R. Evid. 706(a); Walker v. Am. Home Shield Long Term

 5   Disability Plan, 180 F.3d 1065, 1070-71 (9th Cir. 1999). “A Rule 706 expert typically acts as an

 6   advisor to the court on complex scientific, medical, or technical matters.” Armstrong v. Brown,

 7   768 F.3d 975, 987 (9th Cir. 2014). Expert witnesses should not be appointed where they are not

 8   necessary or significantly useful for the trier of fact to comprehend a material issue in a case. See

 9   Gorton v. Todd, 793 F. Supp. 2d 1171, 1181 (E.D. Cal. 2011). Additionally, expert witnesses

10   should not be appointed to serve as an advocate for a party. See Faletogo v. Moya, No. 12CV631

11   GPC (WMC), 2013 WL 524037, at *2 (S.D. Cal. Feb. 12, 2013).

12             The statute authorizing plaintiff’s in forma pauperis status does not authorize the

13   expenditure of public funds for expert witnesses. See 28 U.S.C. § 1915; Tedder v. Odel, 890 F.2d

14   210, 211-12 (9th Cir. 1989) (per curiam) (holding that expenditure of public funds on behalf of

15   indigent litigants is proper only when authorized by Congress). An indigent litigant must bear his

16   or her own costs of litigation, including costs associated with witnesses. See Tedder, 890 F.2d at

17   211. Although a court may apportion costs for the expert witnesses among the parties, including

18   apportionment of costs to one side, Fed. R. Evid. 706; Ford ex rel. Ford v. Long Beach Unified

19   School Dist., 291 F.3d 1086, 1090 (9th Cir. 2002); Walker, 180 F.3d at 1071, when the cost

20   would likely be apportioned to the state, the court should exercise caution. Moore v. Gipson, No.
21   113CV01820BAMPC, 2018 WL 6330409, at *1-2 (E.D. Cal. Dec. 4, 2018).

22             After reviewing plaintiff’s motion and the operative complaint, we conclude that the

23   issues in this case are not so complex as to require the testimony of a court-appointed expert to

24   assist the trier of fact. Plaintiff alleges an Eighth Amendment deliberate indifference claim in his

25   amended complaint. ECF No. 16 at 9. To prevail on his claim, plaintiff must show that

26   defendants acted with deliberate indifference to his serious medical needs. See Estelle v. Gamble,
27   429 U.S. 97, 104 (1983). In the context of such a claim, “the question of whether the prison

28   officials displayed deliberate indifference to [plaintiff’s] serious medical needs [does] not demand
                                                          2
 1   that the jury consider probing, complex questions concerning medical diagnosis and judgment.”

 2   Levi v. Dir. of Corr., 2006 WL 845733 at *2 (E.D. Cal. 2006) (quoting Ledford v. Sullivan, 105

 3   F.3d 354, 358 (7th Cir. 1997)). Rather, the jury will need to consider the prison official’s

 4   subjective knowledge of any risks to plaintiff’s health. See Toguchi v. Chung, 391 F.3d 1051,

 5   1057 (9th Cir. 2002). Further, the determination of whether plaintiff’s medical needs were

 6   sufficiently “serious” to amount to an Eighth Amendment violation will depend on plaintiff’s

 7   subjective testimony regarding the extent of his injuries and how his injuries impacted his daily

 8   life. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds

 9   by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (“The existence of an

10   injury that a reasonable doctor or patient would find important and worthy of comment or

11   treatment; the presence of a medical condition that significantly affects an individual’s daily

12   activities; or the existence of chronic and substantial pain are examples of indications that a

13   prisoner has a ‘serious’ need for medical treatment.”). The assistance of a court-appointed expert

14   would not be significantly useful for the trier of fact under these circumstances.

15             Plaintiff lists several reasons an independent expert should be appointed, including “to

16   show that defendants deviated from [the standard of care]”; “to avoid a wholly one-sided

17   presentation of opinions”; “to prove [plaintiff] had a serious medical need”; and “to [balance] the

18   available professional opinions concerning plaintiff’s medical claims.” ECF No. 58 at 1-2.

19   Plaintiff’s asserted reasons suggest that he is seeking an advocate rather than a neutral expert. As

20   noted above, Rule 706 does not contemplate that expert witnesses be appointed to serve as an
21   advocate for a party. Faletogo, 2013 WL 524037, at *2.

22             The facts of this case are no more extraordinary and the legal issues are no more complex

23   than those found in the majority of § 1983 prisoner civil rights cases before this court. Plaintiff,

24   who is proceeding in forma pauperis, has not indicated that he could pay for costs associated with

25   such an expert, so the cost would likely be apportioned to the state. Under these circumstances, it

26   would be unjust to require the government to bear the cost of an unnecessary court-appointed
27   expert.

28
                                                         3
 1            Order

 2            For the reasons discussed above, plaintiff’s motion for appointment of an independent

 3   expert, ECF No. 68, is denied.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      January 24, 2019
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
